Citation Nr: 0613987	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-35 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in April 2004 at a non-VA hospital.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from January 1967 to July 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision letter by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran has a previously established 100 percent 
disability rating for individual unemployability.  

2.  The care and services rendered to the veteran at a non-VA 
medical facility in April 2004 were not authorized in 
advance, but there was a medical emergency at the time of his 
treatment, and a VA facility was not feasibly available to 
treat him during that period of time.


CONCLUSION OF LAW

The requirements for reimbursement of the cost of 
unauthorized medical expenses incurred in April 2004 are met.  
38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility.  The veteran is currently 
rated at 100 percent for individual unemployability, due in 
part to a 70 percent rating for schizophrenia.  

The records indicate that on April 13, 2004, the veteran 
fractured his right leg in a motorcycle accident.  A private 
ambulance took the veteran to a private hospital, where 
surgery was subsequently performed.  The veteran was 
transferred to the VAMC on April 19, 2004.

The reason for the denial of the veteran's claim by the VA 
was that there was no prior authorization of the treatment.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 38 
C.F.R. § 17.54.  The veteran testified that the VA was 
contacted when he arrived at the hospital but no timely 
authorization was provided.  Records indicate that the VA was 
contacted on April 14, 2004 and authorized rehabilitation 
care at the VAMC.  There is no actual recorded authorization 
of the initial intake and surgery on April 13, however.  

Thus, the veteran's initial emergency treatment at the non-VA 
facility was not authorized.  Nevertheless, under 38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a)  For veterans with service connected 
disabilities.  Care or services not previously 
authorized were rendered to a veteran in need 
of such care or services: 
          (1)  For an adjudicated service-connected 
disability; 
          (2)  For nonservice-connected disabilities 
associated with and held to be 
          aggravating an adjudicated service-connected 
disability; 
          (3)  For any disability of a veteran who has a total 
disability permanent in 
          nature resulting from a service-connected disability 
(does not apply  
          outside of the States, Territories, and possessions 
of the United States, the 
          District of Columbia, and the Commonwealth of Puerto 
Rico);
	    (4)  For any illness, injury or dental condition in 
the case of a veteran who 
          is participating in a rehabilitation program under 
38 U.S.C. ch. 31 and who 
          is medically determined to be in need of hospital 
care or medical services 
          for any of the reasons enumerated in § 17.48(j); and 
      
      (b)  In a medical emergency.  Care and services not 
previously authorized 
      were rendered in a medical emergency of such nature that 
delay would have 
      been hazardous to life or health, and 
      
      (c)  When Federal facilities are unavailable.  VA or 
other Federal facilities 
      were not feasibly available, and an attempt to use them 
beforehand or obtain 
      prior VA authorization for the services required would 
not have been 
      reasonable, sound, wise, or practicable, or treatment 
had been or would have 
      been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  

Resolving all reasonable doubt in favor of the veteran, 
although the care and services rendered to the veteran at a 
non-VA medical facility in April 2004 were not authorized in 
advance, there was palpably an emergency at the time of his 
treatment.  The veteran fractured a femur and was required to 
travel by private ambulance.  According to a statement from 
the treating emergency physician, the private hospital was 
"the closest facility, considering the trauma to the 
veteran's leg."  The physician stated that the severity of 
the injury required admission and urgent surgery.  The 
veteran's intake record also reports a disposition of 
"immediate surgery."  Based on this evidence, it appears 
that the initial intake and surgery were necessary.  

The evidence also supports the finding that it was not 
feasible to use a VA facility.  A VA facility may be 
considered as not feasibly available when the relative 
distance of the travel involved makes it necessary or 
economically advisable to use non-VA facilities.  See 38 
C.F.R. § 17.53 (2005); see also Cotton v. Brown, 7 Vet. App. 
325, 327-28 (1995) (the determination of whether a VA 
facility was "feasibly available" must be made after 
consideration of such factors as the urgent nature of the 
veteran's medical condition and the length of any delay that 
would have been required to obtain treatment from a VA 
facility).  The private hospital was closer to the site of 
the veteran's accident and equipped with a critical trauma 
emergency room, which the VA hospital does not have.  In 
addition, the private hospital, according to testimony, 
attempted to contact the VAMC prior to the surgery but no 
response was given.  The disposition upon intake was that 
immediate surgery was necessary; there was no time to wait to 
hear from the VA about transferring the veteran.  

The veteran's surgery was performed on April 13, and he was 
transferred on April 19, 2004.  Although the VA was contacted 
on April 14 about transferring the veteran for 
rehabilitation, the records indicate the veteran was not 
suitable for transfer until April 19 due to a delay in 
confirmation of VA bed availability and patient instability.  
Accordingly, the criteria for reimbursement of unauthorized 
medical expenses are met for the entire period of private 
hospitalization.

In light of the allowance of the veteran's claim, no 
discussion is required with respect to whether the duty to 
assist has been satisfied.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses incurred in April 2004 at a non-VA medical facility 
is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


